Citation Nr: 1815137	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision, in which the RO, inter alia, denied service connection for a bilateral foot disability.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

The Veteran testified at a hearing before the Board in January 2012.  A transcript is of record.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer at the Board.  The Veteran was notified of this fact in a November 2015 letter and was offered the opportunity to testify at a new hearing before a different VLJ.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. §§ 19.3 (b), 20.707 (2017).  In a December 2015 response, the Veteran stated that he did not wish to testify at another Board hearing.

In May 2017, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim l (as reflected in an October 2017 supplemental SOC (SSOC)) and returned this matter to the Board.

As a final preliminary matter, the Board notes that the Veteran has appealed other matters that still being processed by the AOJ.  As those matters are, thus, not ripe for appellate review, they are not currently before the Board, but may be the subject of a future Board decision. 

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND
Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.
A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2017 remand, the Board requested, a VA medical opinion  that the VA examiner address whether it was at least as likely as not that "any of the Veteran's bilateral foot disabilities (mild osteoarthritis of the bilateral great toes and bilateral mild pes planus) were caused by, or were etiologically related to, active service, to include the in-service surgery for left ingrown toenail (and any altered gait resulting from that surgery)."

In a May 2017 VA examination report, the examiner opined that it was less likely than not that the Veteran's current pes planus was caused by, aggravated by, or the result of active military service because service treatment records (STRs) indicated no treatment for the condition while in active military service; there was no pes planus noted on either the entry or separation physicals in 1980 and 1984; and the Veteran indicated on his separation physical that he had no foot conditions.  In addition, the VA examiner opined that it was less likely than not that the Veteran's pes planus was caused by, aggravated by, or the result of the Veteran's service-connected left ingrown toenail while in active military service because STRs did not indicate any pes planus while in active military service.  The examiner also explained that there was no medical authority or peer reviewed medical literature to support the contention that a dermatologic condition, such as an ingrown toenail, could cause or aggravate the development of pes planus.  The examiner stated that the Veteran's antalgic gait following his nail removal would normally last a day or two, and that his failure to report to follow up indicated that his gait was normal by the end of his 10-day profile period.  Further, the examiner explained that antalgic gait did not affect the development of pes planus.

The Board notes that the May 2017 VA examiner's opinion refers to the Veteran's in-service ingrown toenail and nail removal, but that the examiner does not discuss whether the Veteran's surgery for his ingrown toe nail caused or is related to his current bilateral pes planus, as requested in the May 2017 remand.  Further, the VA examiner did not address whether the Veteran's mild osteoarthritis of the bilateral great toes was caused by, or etiologically related to, active service, to include the in-service surgery for left ingrown toenail and any altered gait resulting from that surgery.  

Under these circumstances, the Board finds that there is insufficient competent medical evidence on file to decide the claim on appeal, necessitating another remand of this matter.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes action to provide an examination or to obtain a medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made).

Accordingly, in light of all the above, the AOJ should obtain an addendum opinion from the May 2017 VA examiner, or, if necessary, from another physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if deemed necessary in the judgment of the physician designated to provide the addendum opinions.

The Veteran is hereby notified that failure to report to any scheduled examination without good cause, may  result in denial of the claim(  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Prior to undertaking action responsive to the above, t to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Dallas VA Medical Center (VAMC) dated through December 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from all VA records of evaluation and/or treatment of the Veteran t since December 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facilities) all outstanding  records of VA evaluation and/or treatment of the Veteran, particularly records dated since  December 2017..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain from the May 2017 VA examiner an addendum opinion addressing the etiology of each of the Veteran's bilateral foot disabilities,.
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For each diagnosed bilateral foot disability-to  specifically include mild osteoarthritis of the bilateral great toes and bilateral mild pes planus-the  physician  should  provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability began in service or is medically related to his military service, to specifically include the in-service surgery for left ingrown toenail (and any altered gait resulting from that surgery).  


Notably, the lack of documented evidence of medical treatment for or diagnosis of a foot problems during service or shortly thereafter should not, alone, form the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history; all assertions in this regard should be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Steagall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


